      Dated: 3/13/2019




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

IN RE:                                            )
                                                  )          Case No. 3:19-bk-00690
DAVID KEVIN SHARP,                                )          Chapter 11
                                                  )          Judge Marian F. Harrison
         Debtor.                                  )

  ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT, SETTING
 HEARING ON CONFIRMATION OF THE PLAN, AND COMBINING THE HEARING
 ON FINAL APPROVAL OF DISCLOSURE STATEMENT WITH THE HEARING ON
                    CONFIRMATION OF THE PLAN

         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion for Order

Conditionally Approving Disclosure Statement, Setting Hearing on Confirmation of the Plan, and

Authorizing the Hearing on Final Approval of Disclosure Statement to be Combined with the

Hearing on Confirmation of the Plan (the “Motion”). Upon consideration of the Motion and after

initial review of the Disclosure Statement, the Court finds that the Motion is well taken and shall

be GRANTED. Therefore, IT IS ORDERED that:

         1.    The Disclosure Statement [Docket No. 26] shall be, and hereby is, conditionally

approved.

         2.    The Debtor shall be, and hereby is, authorized to solicit votes for acceptance or

rejection of his Chapter 11 Plan [Docket No. 27].

         3.        ____________________,
                    April 10             2019 is hereby fixed as the last day for serving ballots

accepting or rejecting the Debtor’s Chapter 11 Plan of Reorganization Dated March 12, 2019.

         4.    ____________________,
                April 10             2019 is hereby fixed as the last day for filing and serving

written objections to confirmation of the Debtor’s Chapter 11 Plan of Reorganization Dated




Case 3:19-bk-00690         Doc 31    Filed 03/13/19 Entered 03/13/19 14:48:49           Desc Main
                                     Document     Page 1 of 3
March 12, 2019 pursuant to Fed. R. Bankr. P. 3020(b)(1). A copy of any such objection must be

served on counsel for the Debtor at the address set forth below and on the United States Trustee.

       5.      The hearing on confirmation of the Debtor’s Chapter 11 Plan of Reorganization

Dated March 12, 2019 shall be held on ____________________,
                                       April 23             2019 at ________o’clock
                                                                     9:00           __.m.
                                                                                     a

at the United States Bankruptcy Court for the Middle District of Tennessee, Courtroom 3, Second

Floor, Customs House, 701 Broadway, Nashville, Tennessee 37203.

       6.      ____________________,
                April 10             2019 is fixed as the last day for filing and serving written

objections to the final approval of the Disclosure Statement, in accordance with Fed. R. Bankr. P.

3017(a). A copy of any such objection must be served on counsel for the Debtor at the address set

forth below and on the United States Trustee.

       7.      The hearing to consider the final approval of the Disclosure Statement shall be held

at the same date, time and place as the hearing on confirmation of the Debtor’s Chapter 11 Plan

of Reorganization Dated March 12, 2019 as set forth in Paragraph 5 above.

       8.      Within three (3) days after entry of this Order, the Debtor shall serve a copy of this

Order and Notice, the Disclosure Statement and the Plan of Reorganization in accordance with

Fed. R. Bankr. P. 3017 and L.B.R. 3016-2(a).

       IT IS SO ORDERED.

            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                    INDICATED AT THE TOP OF THE FIRST PAGE




                                                -2-
Case 3:19-bk-00690       Doc 31    Filed 03/13/19 Entered 03/13/19 14:48:49              Desc Main
                                   Document     Page 2 of 3
APPROVED FOR ENTRY:

/s/ Ned Hildebrand
Griffin S. Dunham
Henry E. (“Ned”) Hildebrand, IV
DUNHAM HILDEBRAND, PLLC
1704 Charlotte Avenue, Suite 105
Nashville, TN 37203
615.933.5851
griffin@dhnashville.com
ned@dhnashville.com
Attorneys for David Kevin Sharp




                                                              This Order has been electronically
                                                              signed. The Judge's signature and
                                                              Court's seal appear at the top of the
                                                              first page.
                                            -3-               United States Bankruptcy Court.

Case 3:19-bk-00690     Doc 31      Filed 03/13/19 Entered 03/13/19 14:48:49          Desc Main
                                   Document     Page 3 of 3
